DISSENTING OPINION.
CLAIBORNE, J.
My colleagues are of the opinion that in the case of Toca vs. Rojas, 152 La. 317; 93 South. 108, the Supreme Court, interpreting Art. C. C. 2318 (2297), decided that the father was responsible for the torts of his minor children, whether his children resided with him or not; and so believing, my colleagues, impelled. by that decision have reversed the verdict and judgment of the District Court and have decided this case in favor of the plaintiff. I do not inter pret the decision of the Supreme Court as they do, on the contrary, the. court said on page 326:
“Whether or not the paternal responsibility ceases when the minor quits the paternal roof without the consent of his parents is not necessary here to determine, and we do not decide.”
With my construction of the decision of the Supreme Court, and in the absence of any decision of the Supreme Court on the question other than the Toca case and the case of Coats vs. Roberts, 35 La. Am. 892, I am left free to decide the case as I see it, guided by the Civil Code, and by the lights usually resorted to by Louisiana courts. • ,
Article C. C. 2318 (2297) is copied almost iterally from Article 1384 of the Code Napoleon. Having embodied this Article 1384 in our Code the presumption is that the compilers of the Code adopted with it the meaning attached to it by the framers of the Code Napoleon and by the commentators of that Code.
Prom our Civil Code and from the latter source I gather that residence with the father is of the essence .of his responsibility.
Dumoulin, Yol. Ill, p. 454, No. 6, says:
*402“The father is hound only m so far as the child resides with him.”
“Fathers will only answer the acts of their minor children residing with them.” Report of counsellor Freilhard on Motives of the Law, Session of Pluviose (January), year 12; 39 Dalloz Rep. Leg., p. 296, Notes 5, 7.
“This responsibility ceases if the children do not reside in the paternal home.” Report of Bertrand de Grenille, 16 Pluviose, year 12 id.
“Two circumstances arS required in order that the civil responsibility of the parents be incurred; the child must be a minor and he must reside with them.” 39 Dalloz, id. p. 414, S. 562; 15 id. Supp., p. 599, No. 723.
To the same effect are: 13 Locre, p. 31, S. 11, p. 59, S. 21; 13 Bandry Lac., p. 1131, S. 2904; 4 Boileux, p. 763; 31 Demolombe, p. 498, S. 573-579; 13 Duranton, S. 715; 5 Larombiere, p. 738, S. 2; 2 Sourdat, p. 65, S. 815.
The question of the residence of the minor' with his father, the defendant, has been settled adversely to the plaintiff by the verdict of the jury and the judgment of the' trial judge who saw and heard the witnesses.
I therefore respectfully dissent.